DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR § 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

In the present application, restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction to one of the following inventions is required:
Group I.  Claims 1-5 are drawn to a display device comprising plural display modules, an array substrate, and an array film, classified in CPC class code G02B 5/3025.
Group II.  Claims 6-11 are drawn to a display module comprising first and second polarizers, blind hole, and antireflective film, classified in CPC class code G02B 1/11.
Group III.  Claims 12-19 are drawn to a terminal comprising plural blind holes and a camera, classified in CPC class code G02B 5/005.

Lacking Same or Corresponding Special Technical Features
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical features of Groups I, II, and III have only the following common elements, which are disclosed in the prior art by U.S. Pat. Appl. Pub. No. 2020/0117034 of Yin et al. (having an earliest effective filing date of 4/25/2017):

a first display module comprises a first substrate and a second substrate disposed oppositely (a liquid crystal display [LCD] has a second substrate 403b and a first substrate 403a; Abstract and paragraph [0078] and FIG. 4 of Yin);
a first polarizer is disposed on a side of the first substrate away from the second substrate (second polarizer 402b is disposed on a side of second substrate 403b away from first substrate 403a; FIG. 4 of Yin);
a second polarizer is disposed on a side of the second substrate away from the first substrate (first polarizer 402a is disposed on a side of first substrate 403a away from second substrate 403b; FIG. 4 of Yin);
a first blind hole is defined in the first polarizer (pin-though-hole 410 is defined in second polarizer 402b; FIG. 4 of Yin); and
at least one anti-reflective film is disposed in the first blind hole (AR antireflective film 411 is disposed in the pin-though-hole 410 defined in second polarizer 402b; FIG. 4 of Yin).

Thus, there is a lack of unity of invention a posteriori because even though the inventions of Group I, Group II, and Group III each require the combination of technical features listed above, this combination of technical features is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Pat. Appl. Pub. No. 2020/0117034 of Yin et al.
There is also a search burden due to the different class code classifications of the inventions, and the significant differences in claimed subject matter, wherein prior art search results for each of the inventions would not necessarily yield relevant search results for the others of the inventions, i.e., necessitating different search queries.

Thus, there is a serious search burden on the examiner if such claims are not restricted, for at least the reasons explained above, including with regard to the separate classification and different fields of search for the claims.

Election by Telephone
The Examiner was unable to inquire about an election by telephone because there does not appear to be any United States based telephone number listed for Applicant’s representative.  The Examiner was further unable to inquire by email because there does not appear to be any form PTO/SB/439 (Authorization for Internet Communications in a Patent Application) submitted in this application.

Applicant’s Response Information
Applicant is advised that the reply to this requirement to be complete must include:  (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention (as recited above).
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872